OPINION
DALLY, Commissioner.
The conviction is for robbery by assault; the punishment, twenty years.
A plea of not guilty before a jury was entered.
A taxicab driver testified that the appellant robbed him. The cab driver had known the appellant for four or five years. Appellant shot the driver three times. The last shot was fired into the cab driver’s back, while he was lying on the ground. The cab driver’s billfold containing $40 was taken from him. The appellant fled from the scene in the taxicab.
It appears the appellant was well represented at the trial by court-appointed counsel. The same attorney now represents him by appointment on appeal.
Counsel has filed a brief stating that he has examined the record and has consulted with appellant concerning the case. Counsel finds no grounds of error which may be urged for reversal of this case.
The record contains a witnessed certificate signed by the appellant, acknowledging receipt of a copy of counsel’s brief and “a copy of the Transcript and Statement of Facts prepared for this appeal.”
The appellant’s pro se brief urges several grounds of error concerning alleged conflicts in the testimony of the witnesses. An example of the nature of the conflicting testimony is that one witness testified appellant had on shoes and another testified he had on sandals. These alleged conflicts in the testimony were before the jury for their consideration and have been resolved by their verdict.
A careful examination of the entire record before us has been made and we find that the appeal is frivolous.
The requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 and Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969) have been fully complied with.
The judgment is affirmed.
Opinion approved by the Court.